Citation Nr: 9904057	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-00 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1949 to July 
1953. 

The veteran filed a claim in October 1992 for service 
connection for disabilities based on ionizing radiation 
exposure.  By rating decision in November 1993, service 
connection for carcinoma of the prostate was denied.  The 
veteran was notified of that decision by letter in December 
1993; as he failed to file a timely appeal, the November 1993 
decision became final.  In May 1996, the veteran filed a 
claim for service connection for cancer of the prostate.  
This appeal arises from a June 1996 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) that 
determined that new and material evidence sufficient to 
reopen the veteran's claim for service connection for 
prostate cancer had not been submitted.  A Notice of 
Disagreement was filed in February 1997.  A Statement of the 
Case was issued in March 1997.  A substantive appeal was 
filed in January 1998 subsequent to a December 1997 
Supplemental Statement of the Case with a request for a 
hearing before the Board in Washington, D.C.

On November 18, 1998, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1998).

The Board notes that the veteran filed a claim in March 1987 
for service connection for hearing loss, urological, 
deterioration of vertebrae, kidney and bone biopsy.  The RO 
has not developed these issues.  The issue of the appellant's 
entitlement to service connection for the abovementioned 
disabilities is not inextricably intertwined with the current 
appeal.  As no action has been taken, they are referred to 
the RO for the appropriate action.



FINDINGS OF FACT

1.  By rating action in November 1993, the RO denied the 
claim for service connection for prostate cancer.  

2.  The veteran received written notice of the November 1993 
rating decision in December 1993; a timely appeal was not 
filed and the November 1993 decision became final.
 
3.  Since November 1993, a substantive change in the 
applicable regulation was promulgated which requires de novo 
consideration of the veteran's claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for prostate cancer; thus, that 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background


In October 1992, the veteran filed a claim for service 
connection for disabilities based on ionizing radiation 
exposure resulting from atomic weapons testing. 

By rating action of November 1993, service connection for 
carcinoma of the prostate, to include as secondary to 
exposure to ionizing radiation was denied.  The RO 
determined, in part, that carcinoma of the prostate was not 
listed as a radiogenic disease as described in 38 C.F.R. § 
3.309(d) and 38 C.F.R. § 3.311(b).  

In May 1996, the veteran filed a claim for service connection 
for cancer of the prostate.

By rating action of June 1996, it was determined that new and 
material evidence adequate to reopen the claim for service 
connection for prostate cancer had not been submitted.  The 
RO determined, in part, that prostate cancer was not 
considered a radiogenic disease for VA purposes.  The current 
appeal to the Board arises from this denial.

At the November 1998 hearing before a Member of the Board in 
Washington, D.C., the veteran testified that in 1951 he was 
involved in Operation Buster Jangle in Indian Springs, 
Nevada; the purpose of which was to test nuclear devices.  
The veteran felt that this exposure to radiation was the 
cause of his current prostate cancer.  

In an October 1998 letter received in November 1998, Naomi B. 
Haas, M.D., indicated that the veteran was currently under 
her care for prostate cancer.  The veteran was diagnosed in 
May 1994 with prostate cancer for which he underwent a 
radical prostatectomy.  

II.  Analysis

To reopen a claim which has been finally denied, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  If the 
Board determines that the appellant has produced new and 
material evidence, the case is reopened and the Board must 
evaluate the merits of the appellant's claim considering all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, the Court 
of Veterans Appeals on March 8, 1991, decided Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In Colvin, the court 
expanded the definition of material evidence (hereinafter 
referred to as the Colvin Test) as follows:

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The "bright 
line" rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was "clearer and 
more easily applied."  Id.  

In Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), considered the issue of whether the Colvin test was 
a fair rendition of the definition of "material evidence" 
set forth in the regulation.  The Federal Circuit Court 
concluded that the Court of Veterans Appeals erred in 
adopting the Colvin test in that it failed to defer to the 
reasonable definition of a statutory term adopted by a 
regulation promulgated by the Secretary.  In summary, the 
Circuit Court disapproved of the Colvin test as applied to 
veterans' claims, vacated the court's decision upholding the 
Board's refusal to reopen Hodge's claim and remanded the case 
for reconsideration by the court in light of the proper 
regulatory definition of "material evidence."  Therefore, 
in the present case, the Board will review the veteran's 
claim to reopen solely in accordance with the criteria found 
in 38 C.F.R. § 3.156.  

Even though the denial by the RO of the veteran's claim was 
predicated upon the Colvin test, the veteran will not be 
prejudiced by the Board's consideration of the issue of 
whether new and material evidence has been submitted to 
reopen the claim in view of the favorable determination with 
regard to this matter.

The RO denied the veteran's claim in November 1993 because 
prostate cancer was not a disease entitled to presumptive 
service connection under 38 C.F.R. § 3.309 nor was it a 
radiogenic disease as defined by 38 C.F.R. § 3.311(b)(2).  
Subsequent to the Board's November 1993 decision, § 3.311 has 
been amended and prostate cancer is now considered a 
radiogenic disease.  38 C.F.R. § 3.311(b)(2), effective 
September 24, 1998.  A change in regulation may constitute 
new and material evidence sufficient to reopen a claim.  
Spencer v. Brown, 4 Vet. App. 283 (1993).  The claim is 
therefore reopened and should be readjudicated pursuant to 
the provisions of 38 C.F.R. § 3.311.


ORDER

The appeal to reopen the claim of service connection for 
prostate cancer is granted.


REMAND

In light of the foregoing, as well as the VA's duty to assist 
the appellant in the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), the 
Board finds that additional development of the veteran's 
claim for service connection for prostate cancer is 
necessary.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should review the veteran's claim 
for service connection for prostate 
cancer as a result of exposure to 
ionizing radiation, in light of all the 
applicable laws and regulations, 
including the amendment to 38 C.F.R.
§ 3.311, effective September 24, 1998.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the applicable laws 
and regulations and they should be given 
the opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

